Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendments
Applicant’s amendments filed on 05/10/2022 have been fully considered. The objections and rejections have been overcome.
This Application was re-searched, in https://iq.ip.com/discover, in view of the limitations of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by KUO et al. (“US 20170084589 A1 herein after, KUO et al.”)
Regarding claim 1, KUO teaches in Fig. 2, a semiconductor device assembly, comprising: 
a first remote distribution layer (RDL) (600 or 600+650), the first RDL comprising a lower outermost planar surface of the semiconductor device assembly; 
a first semiconductor die (400) directly coupled to an upper surface of the first RDL by a first plurality of interconnects (e.g.,620); 
a second RDL (800), the second RDL comprising an upper outermost planar surface of the semiconductor device assembly opposite the lower outermost planar surface; 
a second semiconductor die (200) directly coupled to a lower surface of the second RDL by a second plurality of interconnects (see, e.g., upper surface of conductive trace 820 coupled to 230); 
an encapsulant material (500) disposed between the first RDL and the second RDL and at least partially encapsulating the first and second semiconductor dies; and 
a third plurality of interconnects (110) extending fully between and directly coupling the upper surface of the first RDL and the lower surface of the second RDL, wherein the lower outermost planar surface comprises a dielectric material (650 or 610, 630, 650 in combination) with a plurality of openings (660) in which a corresponding plurality of bond pads (unnumbered; see [0060]) are disposed.
Regarding claim 2, the limitation, “wherein the first semiconductor die has a first back surface opposite the first plurality of interconnects, the second semiconductor die has a second back surface opposite the second plurality of interconnects, and the first and second back surfaces are coupled by an adhesive” is met by Fig. 2, and col. [0033] which shows the first and second back surfaces are coupled by an adhesive (300).
Regarding claim 3, the limitation, “wherein the second semiconductor die is electrically coupled to the first RDL by the second plurality of interconnects, the second RDL, and the third plurality of interconnects” is met by Fig. 2 which shows the second semiconductor die(200) is electrically coupled to the first RDL (800) by the second plurality of interconnects (see upper surface of conductive trace 820 coupled to 230), the second RDL (600), and the third plurality of interconnects (110).
Regarding claim 20, the limitations, “A semiconductor device assembly comprising: 
a first remote distribution layer (RDL), the first RDL comprising a lower outermost planar surface of the semiconductor device assembly; one or more face-down semiconductor dies coupled to the first RDL by a first plurality of interconnects; 
a second RDL, the second RDL comprising an upper outermost planar surface of the semiconductor device assembly opposite the lower outermost planar surface; 
one or more face-up semiconductor dies coupled to the second RDL by a second plurality of interconnects; 
an encapsulant material disposed between the first RDL and the second RDL and at least partially encapsulating the one or more first semiconductor dies and the one or more second semiconductor dies; and a third plurality of interconnects extending fully between and directly coupling the first RDL and the second RDL, wherein the lower outermost planar surface comprises a dielectric material with a plurality of openings in which a corresponding plurality of bond pads are disposed” are met as advanced above in the rejection of claim 1.

Allowable Subject Matter
Claims 10-19 remain allowed.
The following is an examiner’s statement of reasons for allowance: please see the previous Office action, dated 02/15/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4, and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to further teach and//or suggest: 
(i) wherein the upper outermost planar surface comprises a dielectric material with no openings as claimed in claim 4;
(ii) wherein each of the plurality of bond pads is electrically connected to an interconnect of the first plurality of interconnects, an interconnect of the third plurality of interconnects, or both as claimed in claim 6;
(iii) wherein each of the second plurality of interconnects is electrically connected to a corresponding interconnect of the third plurality of interconnects as claimed in claim 7;
(iv) further comprising a layer of underfill material between the second semiconductor device and the second RDL as claimed in claim 8; and
(v) wherein a lower surface of each of the first plurality of interconnects is co-planar with a lower surface of each of the third plurality of interconnects as claimed in claim 9.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816